The Vice-Chancellor :
The depositions ought not to be *274suppressed on the ground of irregularity. The names of the were contained in the list furnished the examiner before the examination commenced; and this was so far a compliance with the rule as to entitle the party to examine them after proper notice to the opposite party of the time and place of examination. Such a notice does not appear to have been given in this instance with respect to the witnesses whose depositions are now in question ; but notice must be deemed to have been waived or its sufficiency admitted, by the party appearing and cross-examining these witnesses at length without objection on that ground. The objection was that their names were not in the first list or notice. They were, however, in the second or full list furnished the examiner ; and if the other party wished the six days notice required by the 74th rule before commencing the examination, he should have said so; going into the examination, without objecting to the want of this notice, was a waiver of it. The examination must be deemed regular; and the depositions, on this ground, cannot be suppressed.